The question raised by the wife's exception is whether she is liable on a contract she made with the plaintiffs for the benefit of a partnership composed of herself and her husband — not whether she would be liable on a contract her husband made for the benefit of the partnership. In other words, the question is not whether she is liable on a contract made by her husband, but on one she made with the plaintiffs, and that she is, is not open to question. P. S., c. 176, s. 2.
Exception overruled.
All concurred. *Page 176